                                                            r I   -■   , ,
                                                                                      I    jUi s i
                                                                                          uiv:

                     UNITED STATES DISTRICT COURT'^                          ^             Z' l»8
                    SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION              -          - - J^i2
                                                                             i- 'i I. Ci- GA.
IN THE MATTER OF THE SEARCH OF

 180 BLACKWATER WAY
SPRINGFIELD, GEORGIA 31329 AND
                                               CASE NO. 4:19-inj-073
PERSON OF SHELDON JOHN
KENNEDY


                                     ORDER


      Based upon the motion of the Government, and for good cause shown therein,

it is hereby ORDERED;

      That the search warrant, criminal complaint and all related filings in the

above-referenced matter, and all process issued thereunder, be unsealed.

      So ORDERED this           day of September 2019.




                                HONORABLE CHRISTOPHEI L. RAY
                                UNITED STATES MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA
